Mr. Justice Sears delivered the opinion of the court. Appellant complains of rulings of the court below in admission and exclusion of evidence, and in refusing certain instructions tendered by appellant. It is also complained that the verdict is excessive in amount. The evidence as to the usual and customary fees of physicians for like services was sufficient. The evidence first presented in this behalf was in response to questions as to “ reasonable” or “ fair” charges. But appellee in his later testimony stated that “ the usual charge in cases of this kind for a visit is $5” and “ I am giving $100 as an average charge for a surgeon.” It is objected that answers were excluded to questions put ,to Dr. Bidlon as to the probable effect upon the patient, of such treatment as was followed by appellee. But there was no prejudice resulting from such exclusion, for afterward Dr. Ridlon was permitted to testify, “ the treatmen t described by Dr. Stewart would have no effect upon the real cause of the difficulty.” ■ Without going into needless discussion of the instructions, it is sufficient to say that we find no error iq the rulings of the court in that behalf. The evidéncé was conflicting as to the value of the services rendered by appellee. We can not say that the verdict is not sustained by the evidence. Judgment affirmed.